DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26, line 5, recites “its port”.  It is unclear as to what “it” is referring thereto.  For purposes of examination “its port” will be considered - - the port of the temperature monitoring system - - .
The term “small footprint computer system” in claim 27 is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination “small footprint computer system” will be considered - - computer system- - 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 7, 9, 11-12, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hegedus et al. (US 2017/0307446) in view of Laughlin et al. (US 4,184,340).
	Per claim 1, Hegedus teaches a thermal buffer device of a temperature monitoring system (20), the device comprising: 	a body (66, 70) including a substantially planar rear surface, wherein the body is a solid block of rigid of thermally insulating material (“polyethylene” para. 0026) and is generally cubic in shape; a temperature probe (50, 54, 94) and a fastening system (74) for securing the rear surface of the body against an attachment surface (30) within a temperature controlled enclosure (10), wherein the attachment surface is at a location in the enclosure selected for temperature monitoring (see figure 1) but fails to explicitly teach wherein the body is a solid block of rigid thermally insulating material and is generally cubic in shape and a temperature probe including a probe head that seats within a channel in the body, wherein the rigid thermally insulating material of the body resists momentary fluctuations in temperature in a temperature controlled enclosure within which the device is installed.
	However, Laughlin teaches a thermal buffer device including a body being a solid block of rigid thermally insulating material and is generally cubic in shape and a temperature probe including a probe head that seats within a channel in the body, wherein the rigid thermally insulating material of the body resists momentary fluctuations in temperature in a temperature controlled enclosure within which the device is installed for improved functioning and control of the system (col. 1, lines 55-56 of Laughlin).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a body being a solid block of rigid thermally insulating material and is generally cubic in shape and a temperature probe including a probe head that seats within a channel in the body, wherein the rigid thermally insulating material of the body resists momentary fluctuations in temperature in a temperature controlled enclosure within which the device is installed, as taught by Laughlin in the invention of Hegedus, in order to advantageously improve the functioning and control of the system (col. 1, lines 55-56 of Laughlin).
	Per claim 7, Hegedus, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Hegedus, as modified, teaches wherein the fastening system includes pieces of hook and loop fastening material affixed to the rear surface of the body and the attachment surface (para. 0028, last line).
	Per claim 9, Hegedus, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Hegedus, as modified, teaches wherein the temperature controlled enclosure is a refrigerated enclosure (“refrigerator”, para. 0021, line 3) but fails to explicitly teach wherein the momentary fluctuations in temperature in the refrigerated enclosure are caused by opening of doors of the refrigerated enclosure and defrost cycles of the refrigerated enclosure.
	However, Laughlin teaches a thermal buffering device designed to counteract wherein momentary fluctuations in temperature in a refrigerated enclosure are caused by opening of doors of the refrigerated enclosure and defrost cycles of the refrigerated enclosure (i.e. “This permits the alarm mechanism to ignore such temperature changes as are due to an automatic defrosting operation or the opening of the door of the refrigeration apparatus 10 for loading”, col 5, lines 59-58 of Laughlin) for improved functioning and control of the system (col. 1, lines 55-56 of Laughlin).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a thermal buffering device designed to counteract wherein momentary fluctuations in temperature in a refrigerated enclosure are caused by opening of doors of the refrigerated enclosure and defrost cycles of the refrigerated enclosure, as taught by Laughlin in the invention of Hegedus, in order to advantageously improve the functioning and control of the system (col. 1, lines 55-56 of Laughlin).
	Per claim 11, Hegedus, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Hegedus, as modified, teaches wherein the temperature controlled enclosure is a room within a premises (“laboratory”, para. 0021, line 3).	Per claim 12, Hegedus, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Hegedus, as modified, teaches wherein the thermally insulating material is polyethylene (para. 0026, line 4).
	Per claim 23, Hegedus meets the claim limitations as disclosed in the above rejection of claim 21.  Further, Hegedus teaches wherein the device is formed by creating the body around the probe head (i.e. see figure 3 showing the body formed around the probe head).
In regards to the recitation “via an injection molding process”; the examiner is interpreting the limitations as a product by process and per MPEP 2113, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”.  Since the product in the product by process claim is the same as the prior art of Hegedus the claim is unpatentable even though the prior product was made by a different process.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hegedus et al. (US 2017/0307446) in view of Laughlin et al. (US 4,184,340) as applied to the claims above and further in view of  Sandberg (US 2017/0254562).
	Per claim 4, Hegedus meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Hegedus teaches wherein the fastening system includes one or more screws (“threaded fastener”, para. 0028, line 22) that are introduced into thru-holes (74) of the body, at a front surface (top surface of 70) of the body that opposes the rear surface, wherein the screws secure the rear surface of the body against the attachment surface but fails to explicitly teach and wherein heads of the screws are countersunk below a plane of the front surface.
	However, countersunk screws are old and well known fasteners.  For example, Sandberg teaches a cooling system wherein heads of screws are countersunk below a plane of a front surface (see figure 5 of Sandberg) to allow the screw to remain flush with the front surface (para. 0018, last two lines of Sandberg).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide heads of the screws be countersunk below a plane of a front surface, as taught by Sandberg in the invention of Hegedus, in order to advantageously allow the screw to remain flush with the front surface (para. 0018, last two lines of Sandberg), thereby inhibiting any snagging of elements on the screws.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hegedus et al. (US 2017/0307446) as applied to the claims above and further in view of  Ehrlich (US 6,203,114).
	Per claim 22, Hegedus meets the claim limitations as disclosed in the above rejection of claim 21.  Further, Hegedus teaches wherein the channel (78) is formed to provide the probe head within the body (see figure 3 showing the probe head within the body) via welding (para. 0032) but fails to explicitly teach using a friction fit between the probe head and the body.
	However, Ehrlich teaches a temperature indicating system wherein a channel is formed (opening in 98 that accommodates 20) to provide a friction fit (col. 5, line 36) of a probe head (tip 20) within a body (98) for securely mounting the probe (col. 5, lines 34).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a channel formed to provide a friction fit of a probe head within a body, as taught by Ehrlich in the invention of Hegedus, in order to advantageously securely mount the probe head (col. 5, line 34), thereby inhibiting damage to the system.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hegedus et al. (US 2017/0307446) as applied to the claims above and further in view of Ebrom et al. (US 2011/0085287).
	Per claim 24, Hegedus, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Hegedus, as modified, teaches the fastening system affixing the rear surface of the body to the attachment surface but fails to explicitly teach using pieces of interlocking material affixed to the rear surface to provide an interference fit/press fit.  
	However, interference fit mounting systems are old and well known.  For example, Ebrom teaches a refrigeration system including fastening system using pieces of interlocking material affixed to a rear surface of a body to provide an interference fit (“a rear protrusion configured to establish an interference fit”, para. 0068) for maintain proper positioning of the component (para. 0068).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide fastening system using pieces of interlocking material affixed to a rear surface of a body to provide an interference fit, as taught by Ebrom in the invention of Hegedus, as modified, in order to advantageously maintain proper positioning of the device (para. 0068).
Claim 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hegedus et al. (US 2017/0307446) as applied to the claims above and further in view of Hildebrand et al. (US 6,874,691) and Hardy (US 2017/0214256).
	Per claim 25-26, Hegedus, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Hegedus, as modified, teaches the temperature monitoring system but fails to explicitly teach a wireless gateway of the temperature monitoring system includes a port that connects to the temperature probe, and wherein the port receives voltages associated with temperature sent from the temperature probe and provides a source of power to the temperature probe (claim 25), wherein a control unit of the temperature monitoring system is configured with an allowed range of temperature values for the refrigerated enclosure and has a wireless connection to the wireless gateway, and wherein the wireless gateway reports the voltages associated with temperature via its port over the wireless connection to the control unit, and wherein the control unit converts the voltages to associated temperature values and generates alarm messages when the associated temperature values are outside the allowed range (26).
	However, Hildebrand teaches a temperature monitoring system including a wireless gateway (62) of the temperature monitoring system (fig. 1) that includes a port (wireless gateway 62 necessarily has a “port” associated with 46 that establishes “communication” with between 62 and 46) that that connects to a temperature sensor (56), and wherein the port receives voltages associated with temperature sent from the temperature probe (56) (“The microcontroller periodically reads the analog output voltage of the thermocouple, mathematically converts the value of the analog voltage to a value representing the temperature of the thermocouple”, col. 4, lines 55-61 of Hildebrand) (claim 25), wherein a control unit (i.e. computer system associated with 28 as shown in figure 1 and microprocessor 54) of the temperature monitoring system is configured with an allowed range of temperatures values of a refrigeration system (“air conditioning systems”, col. 4, line 1) (i.e. to clarify, air conditioning system necessarily have allowed ranges of temperatures in which the system is set to operate) and has a wireless connection to the wireless gateway (col. 2, line 67 – col. 3, line 8), and wherein the wireless gateway reports voltages associated with the temperature via the port of the temperature monitoring system over the wireless connection to the control unit (“serially transmits the information via wireless transceiver 62”, col. 4, lines 60-61) and generates alarm messages when associated temperature values are outside the allowed range (“upon detecting an abnormal condition, access a paging system over a telephone connection to notify the appropriate personnel of a potential problem”, col. 3, lines 5-8 of Hildebrand) (claim 26) for reducing energy costs of a cooling system (col. 1, lines 10-24).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a temperature monitoring system including a wireless gateway of the temperature monitoring system that includes a port that that connects to a temperature sensor, and wherein the port receives voltages associated with temperature sent from the temperature probe, wherein a control unit of the temperature monitoring system is configured with an allowed range of temperatures values of a refrigeration system and has a wireless connection to the wireless gateway, and wherein the wireless gateway reports voltages associated with the temperature via the port of the temperature monitoring system over the wireless connection to the control unit and generates alarm messages when associated temperature values are outside the allowed range, as taught by Hildebrand in the invention of Hegedus, as modified, in order to advantageously reducing energy costs of a cooling system (col. 1, lines 10-24). 
	Regarding the source of power to the temperature probe, Hardy teaches a temperature monitoring system wherein a wireless gateway (25) provides a source of power to a temperature probe (20) (para. 0190) for simplifying construction of the temperature monitoring system (para. 0190).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a wireless gateway provide a source of power to a temperature probe, as taught by Hardy in the combined teachings, in order to advantageously simplify the construction of the temperature monitoring system (para. 0190).  
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hegedus et al. (US 2017/0307446) as applied to the claims above and further in view of Gu (CN-107289590-A).
	Per claim 27, Hegedus, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Hegedus, as modified, fails to explicitly teach a computer system attached to the device that adds internet of things (IoT) capabilities to the device, wherein the capabilities include the ability to form wireless networks and exchange data with other components of the temperature monitoring system.
	However, Gu teaches a cooling system including a computer system (28) attached to a device (42) that adds internet of things (IoT) capabilities (see figure 1) to the device, wherein the capabilities include the ability to form wireless networks (34) and exchange data with other components of a temperature monitoring system (pg. 4, paragraph three through five of English Translation) for reducing the energy consumption and operation cost of the system (pg. 2, last paragraph of the English Translation).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a computer system attached to a device that adds internet of things (IoT) capabilities to the device, wherein the capabilities include the ability to form wireless networks and exchange data with other components of a temperature monitoring system, as taught by Gu in the invention of Hegedus, as modified, in order to advantageously reducing the energy consumption and operation cost of the system (pg. 2, last paragraph of the English Translation).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Hegedus et al. (US 2017/0307446) as applied to the claims above and further in view of Mike (US 8,302,408).
	Per claim 28, Hegedus, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Hegedus, as modified, teaches the body of the device being the rigid thermally insulating material but fails to explicitly teach the material being polytetrafluoroethene (PTFE).  However, PTFE is an old and well known material used in cooling systems.  For example, Miki teaches a cooling system using PTFE for good chemical resistance (col. 5, line 49-50 of Miki).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use PTFE, as taught by Miki in the invention of Hegedus, as modified, in order to advantageously provide good chemical resistance (i.e. col. 5, line 49-50 of Mike).
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763